Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Amendments
The amendments filed May 25, 2022 have been entered. Accordingly, claims 1-4, 6, and 8-28 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1 and 24-27. Claims 5 and 7 are cancelled by applicant. Claims 19-23 are withdrawn. The previous 103 rejections have been modified due to amendments.

Claim Objections
Claims are 1 and 24-27 are objected to because of the following informalities:
In claims 1 and 24-27, line 7 “rearward end portions of the bristles of the tufts of the bristles” should be ““rearward end portions of  bristles of the tufts of the bristles”
In claims 1 and 24-27, line 8 “the free ends of the bristles” should  free ends of the bristles”
In claims 1 and 24-27, line 9 “the bristle-carrying upper side of the carrier plate” should be “a bristle-carrying upper side of the carrier plate”
In claims 1 and 24-26, lines 20-21 “tapered across the entire higher end face” should be “tapered across an entire higher end face”
In claim 1, line 22 there appears to periods at the end of the sentence
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 8-12, 17-18, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745) and Mori (US Pub. No. 2009/0255077). 
Regarding claim 1, Kwon discloses: a brush (Figures 1-12) comprising: 
a head region (Detail A) including a carrier plate (element 10) to which tufts of bristles (element h) are fastened in an anchor-fee manner (The applicant is claiming a product-by-process limitation (fastened in an anchor-free manner), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to form a bristle field (see figure 8); 
a handle region (Detail B); and 
a neck region (Detail C) connecting the handle region and the head region (see annotated figure below), 
wherein:
rearward end portions of the bristles of the tufts of bristles are melted (The applicant is claiming a product-by-process limitation (melted), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to an underside (Detail D) of the carrier plate, and the free ends of the bristles of the tufts of bristles project from the bristle-carrying upper side (Detail E) of the carrier plate (see annotated figure below), 
the carrier plate is unreleasably connected to the head region (The applicant is claiming a product-by-process limitation (unreleasably connected), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim).

    PNG
    media_image1.png
    161
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    759
    media_image2.png
    Greyscale

However, Kwon appears to be silent wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces of tuft portions of the tuft of bristles, with two different heights as seen in the longitudinal direction of the brush, the at least two stepped end faces forming at least two different areas of use, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, and a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile that is tapered across the entire higher end face with respect to the plane defined by the carrier plate, and is surrounded by the lower end face.
Kramer teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having bristles with free end portions, a carrier plate (element 13), wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B) of tuft portions of the tuft of bristles, with two different heights (LN1/LN2/LT) as seen in the longitudinal direction of the brush (see annotated figure below), the at least two stepped end faces forming at least two different areas of use (see annotated figure below), and the bristles forming the at least two stepped end faces comprise different types of bristles (see paragraph 0071 and annotated figure below stating/showing that bristles can have different shapes/lengths, thus being different bristles), 
a lower end face (Detail C) of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine (The applicant is claiming a product-by-process limitation (formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), and has a flat profile (see annotated figure below and paragraph 0071) that is parallel to a plane (X-X axis) defined by the carrier plate, and 
a higher end face (Detail D) of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die (The applicant is claiming a product-by-process limitation (formed by a tuft portion originating from one receiving recess of the die), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), has a tapered profile (see paragraph 0071) with respect to the plane defined by the carrier plate, and is surrounded by the lower end face (see annotated figure below).

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces of tuft portions of the tuft of bristles, with two different heights as seen in the longitudinal direction of the brush, the at least two stepped end faces forming at least two different areas of use, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, and a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile with respect to the plane defined by the carrier plate, and is surrounded by the lower end face. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
However, Kwon modified does not explicitly disclose wherein the brush higher end tapered profile is tapered across the entire higher end face.
Mori teaches it was known in the art to have a brush (Figures 1-2 and 6a-7a) comprising a head region (element 3), handle region (element 11), a neck region (element 2) connecting the both regions, tufts of bristles (elements 6/7) having bristles with a tapered profile (see paragraph 0074/0077), and wherein the brush higher end (element 21) tapered profile is tapered across the entire higher end face (see paragraph 0081 and figure 6a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Mori wherein the brush higher end tapered profile is tapered across the entire higher end face. Doing so provides a brush having higher ends that are tapered across the entire higher end face in order to allow the bristles to easily be inserted into narrow parts, thus enhancing and improving the effects of removing/cleaning dental plaque. 
Regarding claim 4, Kwon modified does not explicitly disclose all the limitations of claim 1, but appears to be silent wherein the bristles forming the at least two stepped end faces differ with respect to the shape of the free end portions.
Kramer further teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having free end portions, wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B) of tuft portions of the tuft of bristles, and wherein the bristles forming the at least two stepped end faces differ with respect to the shape of the free end portions (see paragraph 0071).

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide the bristles forming the at least two stepped end faces differ with respect to the shape of the free end portions. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
Regarding claim 6, Kwon modified discloses all the limitations of claim 1, but appears to be silent wherein in the tuft of bristles forming the at least two stepped end faces, the higher standing bristles comprise pointed free end portions.
Mori further teaches it was known in the art to have a brush (Figures 1-2 and 6a-7a) comprising a head region (element 3), handle region (element 11), a neck region (element 2) connecting the both regions, tufts of bristles (elements 6/7) having bristles with a tapered profile (see paragraph 0074/0077), and wherein the brush higher end (element 21) tapered profile, and wherein in the tuft of bristles the higher standing bristles comprise pointed free end portions (see figures 7a-7b).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Mori to provide wherein in the tuft of bristles forming the at least two stepped end faces, the higher standing bristles comprise pointed free end portions. Doing so provides a brush having higher ends that are pointed free end portions in order to allow the bristles to easily be inserted into narrow parts, thus enhancing and improving the effects of removing/cleaning dental plaque. 
Regarding claim 8, Kwon modified disclose all the limitations of claim 1, but appears to be silent wherein in the tuft of bristles forming the at least two stepped end faces, the distance of the free ends of the lower standing bristles from the free ends of the higher standing bristles is from 0.5 mm to 5 mm.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon to provide wherein in the tuft of bristles forming the at least two stepped end faces, the distance of the free ends of the lower standing bristles from the free ends of the higher standing bristles is from 0.5 mm to 5 mm, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so is to have two different sized bristles in order to provide a plurality of different cleaning areas which allows the toothbrush to clean different area, thus enhancing cleaning operations. (See MPEP 2144.04 (IV)(A)). 
Regarding claim 9, Kwon modified disclose all the limitations of claim 1, but appears to be silent wherein in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles have a height of 6 mm to 11 mm, and the higher standing bristles have a height of 9 mm to 15 mm.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon to provide wherein in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles have a height of 6 mm to 11 mm, and the higher standing bristles have a height of 9 mm to 15 mm, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so is to have two different sized bristles in order to provide a plurality of different cleaning areas which allows the toothbrush to clean different area, thus enhancing cleaning operations. (See MPEP 2144.04 (IV)(A)). 
Regarding claim 10, Kwon modified disclose all the limitations of claim 1, but appears to be silent wherein the tuft of bristles forming the at least two stepped end faces comprises a circular, approximately circular, arcuate, angular, triangular, rectangular, elliptical, trapezoidal, or crescent-shaped cross- section.
Mori further teaches it was known in the art to have a brush (Figures 1-2 and 6a) comprising a head region (element 3), handle region (element 11), a neck region (element 2) connecting the both regions, tufts of bristles (elements 6/7) having bristles with a tapered profile (see paragraph 0074/0077), and wherein the tuft of bristles end faces comprises a circular, approximately circular, arcuate, angular, triangular, rectangular, elliptical, trapezoidal, or crescent-shaped cross- section (see figures 6B-H).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Mori wherein the tuft of bristles forming the at least two stepped end faces comprises a circular, approximately circular, arcuate, angular, triangular, rectangular, elliptical, trapezoidal, or crescent-shaped cross- section. Doing so provides a brush having higher ends with different shaped cross-sections in order to allow the bristles to easily be inserted into narrow parts, thus enhancing and improving the effects of removing/cleaning dental plaque. 
Regarding claim 11, Kwon modified disclose all the limitations of claim 1, but appears to be silent wherein in the tuft of bristles forming the at least two stepped end faces, the end face of the lower standing bristles and the end face of the higher standing bristles are arranged oblique to one another.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon to provide wherein in the tuft of bristles forming the at least two stepped end faces, the end face of the lower standing bristles and the end face of the higher standing bristles are arranged oblique to one another, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so is to have two different oblique orientated  bristles in order to provide a plurality of different cleaning areas which allows the toothbrush to clean different area, thus enhancing cleaning operations. (See MPEP 2144.04 (VI)(C))
Regarding claim 12, Kwon modified disclose all the limitations of claim 1, but appears to be silent wherein in the tuft of bristles forming the at least two stepped end faces, the end face of the lower standing bristles and the end face of the higher standing bristles comprise individual profiles.
Kramer further teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having free end portions, wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B) of tuft portions of the tuft of bristles, and wherein in the tuft of bristles forming the at least two stepped end faces, the end face of the lower standing bristles and the end face of the higher standing bristles comprise individual profiles (see paragraph 0071 and annotated figure below).

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein in the tuft of bristles forming the at least two stepped end faces, the end face of the lower standing bristles and the end face of the higher standing bristles comprise individual profiles. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
Regarding claim 17, Kwon modified disclose all the limitations of claim 1, but appears to be silent wherein the bristle field comprises a group of two neighboring tufts of bristles with stepped end faces.
Kramer further teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having free end portions, wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B) of tuft portions of the tuft of bristles, and wherein the bristle field comprises a group of two neighboring tufts of bristles with stepped end faces (see annotated figure below).

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the bristle field comprises a group of two neighboring tufts of bristles with stepped end faces. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
Regarding claim 18, Kwon modified disclose all the limitations of claims 1 and 17, but appears to be silent wherein the group of neighboring tufts of bristles is arranged in a middle portion of the brush head, as seen in the longitudinal direction of the brush.
Kramer further teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having free end portions, wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B) of tuft portions of the tuft of bristles, and wherein the group of neighboring tufts of bristles is arranged in a middle portion of the brush head, as seen in the longitudinal direction of the brush (see annotated figure above).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the group of neighboring tufts of bristles is arranged in a middle portion of the brush head, as seen in the longitudinal direction of the brush. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
Regarding claim 24, Kwon discloses: a brush (Figures 1-12) comprising: 
a head region (Detail A) including a carrier plate (element 10) to which tufts of bristles (element h) are fastened in an anchor-fee manner (The applicant is claiming a product-by-process limitation (fastened in an anchor-free manner), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to form a bristle field (see figure 8); 
a handle region (Detail B); and 
a neck region (Detail C) connecting the handle region and the head region (see annotated figure below), 
wherein: 
rearward end portions of the bristles of the tufts of bristles are melted (The applicant is claiming a product-by-process limitation (melted), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to an underside (Detail D) of the carrier plate, and the free ends of the bristles of the tufts of bristles project from the bristle-carrying upper side (Detail E) of the carrier plate (see annotated figure below), 
the carrier plate is unreleasably connected to the head region (The applicant is claiming a product-by-process limitation (unreleasably connected), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim). 

    PNG
    media_image1.png
    161
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    759
    media_image2.png
    Greyscale

However, Kwon appears to be silent wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile that is tapered across -6-Application No. 16/100,914 the entire higher end face with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles surround the higher standing bristles.
Kramer teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having bristles with free end portions, a carrier plate (element 13), wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B), and the bristles forming the at least two stepped end faces comprise different types of bristles (see paragraph 0071 and annotated figure below stating/showing that bristles can have different shapes/lengths, thus being different bristles), 
a lower end face (Detail C) of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine (The applicant is claiming a product-by-process limitation (formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), and has a flat profile (see annotated figure below and paragraph 0071) that is parallel to a plane (X-X axis) defined by the carrier plate, 
a higher end face (Detail D) of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die (The applicant is claiming a product-by-process limitation (formed by a tuft portion originating from one receiving recess of the die), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), has a tapered profile (see paragraph 0071) with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles surround the higher standing bristles (see annotated figure below).

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles surround the higher standing bristles. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
However, Kwon modified does not explicitly disclose wherein the brush higher end tapered profile is tapered across the entire higher end face.
Mori teaches it was known in the art to have a brush (Figures 1-2 and 6a) comprising a head region (element 3), handle region (element 11), a neck region (element 2) connecting the both regions, tufts of bristles (elements 6/7) having bristles with a tapered profile (see paragraph 0074/0077), and wherein the brush higher end (element 21) tapered profile is tapered across the entire higher end face (see paragraph 0079 and figure 6a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Mori wherein the brush higher end tapered profile is tapered across the entire higher end face. Doing so provides a brush having higher ends that are tapered across the entire higher end face in order to allow the bristles to easily be inserted into narrow parts, thus enhancing and improving the effects of removing/cleaning dental plaque.
Claims 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745) and Mori (US Pub. No. 2009/0255077) as applied to claim 1 above, and further in view of Burge (US Patent No. 3,263,258).
Regarding claim 2, Kwon modified does not explicitly disclose all the limitations of claim 1, but appears to be silent wherein the bristles forming the at least two stepped end faces differ with respect to color.
Burge teaches it was known in the art to have a brush (Figures 1-4) comprising a head region (element 10) with a plurality of tufts (element 11) having bristles (elements 13/14/15), and wherein the bristles differ with respect to color (see col. 3, ll. 4-5).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Burge to provide wherein the bristles forming the at least two stepped end faces differ with respect to color. Doing so provides aesthetic appeal to the brush as disclosed by Burge (see col. 3, ll. 4-5).
Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745) and Mori (US Pub. No. 2009/0255077) as applied to claim 1 above, and further in view of Clemens (US Patent No. 3,103,679).
Regarding claim 3, Kwon modified does not explicitly disclose all the limitations of claim 1, but appears to be silent wherein the bristles forming the at least two stepped end faces differ with respect to diameter.
Clemens teaches it was known in the art to have a brush (Figures 1-5) comprising a head region (element 14) with a plurality of tufts (element 16) having bristles (elements 22/24) forming the at least two stepped end faces (see figure 4), and wherein the bristles forming the at least two stepped end faces differ with respect to diameter (see col. 3, ll. 50-56). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Burge to provide wherein the bristles forming the at least two stepped end faces differ with respect to diameter. Doing so provides a well construction of bristles for cleaning both interproximal spaces and the surface of teeth and gums, thus enhancing cleaning operations.
Claims 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745) and Mori (US Pub. No. 2009/0255077) as applied to claim 1 above, and further in view of Liu (WO 2004/037038).
Regarding claim 13, Kwon modified does not explicitly disclose all the limitations of claim 1, but appears to be silent wherein the bristle field also contains tufts of bristles having a non-stepped profile.
Liu teaches it was known in the art to have a brush comprising a head region (element 10) with a bristle field (Figures 1 and 4-5) having a plurality of tufts (elements 32/50/74), and wherein the bristle field also contains tufts of bristles having a non-stepped profile (element 86).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Liu to provide wherein the bristle field also contains tufts of bristles having a non-stepped profile. Doing so provides a combination of tuft profiles would be obvious to one of ordinary skill to provide for a diverse cleaning action against the teeth/gums. Any number of the "non-stepped" tufts could be said to "partially surround" any one of the stepped tufts.
Regarding claim 16, Kwon modified does not explicitly disclose all the limitations of claim 1, but appears to be silent wherein tufts of bristles having a non-stepped profile are arranged in the front portion and/or in the rear portion of the bristle field, as seen in the longitudinal direction of the brush.
Liu teaches it was known in the art to have a brush comprising a head region (element 10) with a bristle field having a plurality of tufts (elements 32/50/74), and wherein a non-stepped profile (element 86) are arranged in the front portion and/or in the rear portion of the bristle field (Figures 1 and 4-5), as seen in the longitudinal direction of the brush.
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Liu to provide wherein tufts of bristles having a non-stepped profile are arranged in the front portion and/or in the rear portion of the bristle field, as seen in the longitudinal direction of the brush. Doing so provides a combination of tuft profiles would be obvious to one of ordinary skill to provide for a diverse cleaning action against the teeth/gums. Any number of the "non-stepped" tufts could be said to "partially surround" any one of the stepped tufts.
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745) and Mori (US Pub. No. 2009/0255077) as applied to claim 1 above, and further in view of Planding (US Patent No.2,042,239).
Regarding claim 14, Kwon modified does not explicitly disclose all the limitations of claim 1, but appears to be silent wherein the bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component.
Planding teaches it was known in the art to have a brush (see Figures 1-8) comprising handle (element 1), a head region (element 2) having a bristle field (Detail A) having tufts of bristles (element 5), and wherein the bristle field also contains soft-elastic cleaning and/or massage elements (element 6) made from a soft component (col. 2, ll. 22-37).

    PNG
    media_image4.png
    157
    598
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Planding to provide wherein the bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component. The motivation for doing so provides a brush with a bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component in order to massage the gums and more completely cleanse the teeth as disclosed by Planding (see col. 1, ll. 1-12).
Regarding claim 15, Kwon further modified does not explicitly disclose all the limitations of claims 1 and 14, but appears to be silent wherein the soft-elastic cleaning and/or massage elements are arranged between two or more stepped tufts of bristles, as seen in the longitudinal direction of the brush.
Planding further teaches it was known in the art to have a brush (see Figures 1-8) comprising handle (element 1), a head region (element 2) having a bristle field (Detail A) having tufts of bristles (element 5), the bristle field also contains soft-elastic cleaning and/or massage elements (element 6), and wherein the soft-elastic cleaning and/or massage elements are arranged between two or more tufts of bristles, as seen in the longitudinal direction of the brush (see annotated figure below).

    PNG
    media_image4.png
    157
    598
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Planding to provide wherein the soft-elastic cleaning and/or massage elements are arranged between two or more tufts of bristles, as seen in the longitudinal direction of the brush. The resultant combination would have the soft-elastic cleaning and/or massage elements of Planding now in between the two or more stepped tufts of bristles as taught by Kwon modified. The motivation for doing so provides a brush with a bristle field having soft-elastic cleaning and/or massage elements in between the stepped tufts of bristles in order to massage the gums and more completely cleanse the teeth as disclosed by Planding (see col. 1, ll. 1-12).
Claims 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745), Mori (US Pub. No. 2009/0255077), and Hohlbein (US Patent No. 7,143,462). 
Regarding claim 25, Kwon discloses: a brush (Figures 1-12) comprising: 
a head region (Detail A) including a carrier plate (element 10) to which tufts of bristles (element h) are fastened in an anchor-fee manner (The applicant is claiming a product-by-process limitation (fastened in an anchor-free manner), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to form a bristle field (see figure 8); 
a handle region (Detail B); and 
a neck region (Detail C) connecting the handle region and the head region (see annotated figure below), 
wherein: 
rearward end portions of the bristles of the tufts of bristles are melted (The applicant is claiming a product-by-process limitation (melted), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to an underside (Detail D) of the carrier plate, and the free ends of the bristles of the tufts of bristles project from the bristle-carrying upper side (Detail E) of the carrier plate (see annotated figure below), 
the carrier plate is unreleasably connected to the head region (The applicant is claiming a product-by-process limitation (unreleasably connected), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim). 

    PNG
    media_image1.png
    161
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    759
    media_image2.png
    Greyscale


However, Kwon appears to be silent wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile that is tapered across the entire higher end face with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and the bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component, which are arcuate in plan view and arranged in a circle partially enclosing one or more of the stepped tufts of bristles.
Kramer teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having bristles with free end portions, a carrier plate (element 13), wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B), and the bristles forming the at least two stepped end faces comprise different types of bristles (see paragraph 0071 and annotated figure below stating/showing that bristles can have different shapes/lengths, thus being different bristles), 
a lower end face (Detail C) of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine  (The applicant is claiming a product-by-process limitation (formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), and has a flat profile (see annotated figure below and paragraph 0071) that is parallel to a plane (X-X axis) defined by the carrier plate, 
and a higher end face (Detail D)of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die  (The applicant is claiming a product-by-process limitation (formed by a tuft portion originating from one receiving recess of the die), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), has a tapered profile (see paragraph 0071) with respect to the plane defined by the carrier plate, and is surrounded by the lower end face (see annotated figure below).

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles surround the higher standing bristles. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
However, Kwon modified does not explicitly disclose wherein the brush higher end tapered profile is tapered across the entire higher end face and the bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component, which are arcuate in plan view and arranged in a circle partially enclosing one or more of the stepped tufts of bristles.
Mori teaches it was known in the art to have a brush (Figures 1-2 and 6a) comprising a head region (element 3), handle region (element 11), a neck region (element 2) connecting the both regions, tufts of bristles (elements 6/7) having bristles with a tapered profile (see paragraph 0074/0077), and wherein the brush higher end (element 21) tapered profile is tapered across the entire higher end face (see paragraph 0079 and figure 6a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Mori to provide wherein the brush higher end tapered profile is tapered across the entire higher end face. Doing so provides a brush having higher ends that are tapered across the entire higher end face in order to allow the bristles to easily be inserted into narrow parts, thus enhancing and improving the effects of removing/cleaning dental plaque
However, Kwon further modified appears to be silent wherein the bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component, which are arcuate in plan view and arranged in a circle partially enclosing one or more of the stepped tufts of bristles.
Hohlbein teaches it was known in the art to have a brush (Figures 1-7) comprising a head region (105) with a brush field (Detail A) having tufts of bristles (element 207a), a handle region (element 103) and wherein the bristle field also contains soft-elastic cleaning and/or massage elements (elements 209 a-d)made from a soft component (see col. 6, ll. 15-21), which are arcuate in plan view and arranged in a circle partially enclosing one or more of the stepped tufts of bristles (see annotated figure below).

    PNG
    media_image5.png
    602
    452
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Hohlbein to provide the bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component, which are arcuate in plan view and arranged in a circle partially enclosing one or more of the stepped tufts of bristles. The motivation for doing so provides a brush with a bristle field also contains soft-elastic cleaning and/or massage elements made from a soft component in order to massage the gums and more completely cleanse the teeth.
Claims 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745), Mori (US Pub. No. 2009/0255077), and Liu (WO 2004/037038).
Regarding claim 26, Kwon discloses: a brush (Figures 1-12) comprising: 
a head region (Detail A) including a carrier plate (element 10) to which tufts of bristles (element h) are fastened in an anchor-fee manner (The applicant is claiming a product-by-process limitation (fastened in an anchor-free manner), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to form a bristle field (see figure 8); 
a handle region (Detail B); and 
a neck region (Detail C) connecting the handle region and the head region (see annotated figure below), 
wherein: 
rearward end portions of the bristles of the tufts of bristles are melted (The applicant is claiming a product-by-process limitation (melted), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to an underside (Detail D) of the carrier plate, and the free ends of the bristles of the tufts of bristles project from the bristle-carrying upper side (Detail E) of the carrier plate (see annotated figure below), 
the carrier plate is unreleasably connected to the head region (The applicant is claiming a product-by-process limitation (unreleasably connected), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim).

    PNG
    media_image1.png
    161
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    759
    media_image2.png
    Greyscale

However, Kwon appears to be silent wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile that is tapered across -6-Application No. 16/100,914 the entire higher end face with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles surround the higher standing bristles, and tufts of bristles having a non-stepped profile at least partially surround the tuft of bristles forming the at least two stepped end faces.
Kramer teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having bristles with free end portions, a carrier plate (element 13), wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces (Detail A/B), and the bristles forming the at least two stepped end faces comprise different types of bristles (see paragraph 0071 and annotated figure below stating/showing that bristles can have different shapes/lengths, thus being different bristles), 
a lower end face (Detail C) of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine (The applicant is claiming a product-by-process limitation (formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), and has a flat profile (see annotated figure below and paragraph 0071) that is parallel to a plane (X-X axis) defined by the carrier plate, 
a higher end face (Detail D) of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die (The applicant is claiming a product-by-process limitation (formed by a tuft portion originating from one receiving recess of the die), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kramer is the same as or makes the product claimed obvious, meeting the limitation of the claim), has a tapered profile (see paragraph 0071) that is tapered across -6-Application No. 16/100,914 the entire higher end face with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and 
in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles surround the higher standing bristles (see annotated figure below).

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the free end portions of the bristles of at least one tuft of bristles form at least two stepped end faces, and the bristles forming the at least two stepped end faces comprise different types of bristles, a lower end face of the two stepped end faces is formed by multiple tuft portions originating from multiple receiving recesses of a die of a bristle-providing machine, and has a flat profile that is parallel to a plane defined by the carrier plate, a higher end face of the two stepped end faces is formed by a tuft portion originating from one receiving recess of the die, has a tapered profile with respect to the plane defined by the carrier plate, and is surrounded by the lower end face, and in the tuft of bristles forming the at least two stepped end faces, the lower standing bristles surround the higher standing bristles. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 
However, Kwon modified does not explicitly disclose wherein the brush higher end tapered profile is tapered across the entire higher end face and tufts of bristles having a non-stepped profile at least partially surround the tuft of bristles forming the at least two stepped end faces.
Mori teaches it was known in the art to have a brush (Figures 1-2 and 6a) comprising a head region (element 3), handle region (element 11), a neck region (element 2) connecting the both regions, tufts of bristles (elements 6/7) having bristles with a tapered profile (see paragraph 0074/0077), and wherein the brush higher end (element 21) tapered profile is tapered across the entire higher end face (see paragraph 0079 and figure 6a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Mori wherein the brush higher end tapered profile is tapered across the entire higher end face. Doing so provides a brush having higher ends that are tapered across the entire higher end face in order to allow the bristles to easily be inserted into narrow parts, thus enhancing and improving the effects of removing/cleaning dental plaque
However, Kwon further modified does not explicitly disclose wherein tufts of bristles having a non-stepped profile at least partially surround the tuft of bristles forming the at least two stepped end faces.
Liu teaches it was known in the art to have a brush comprising a head region (element 10) with a bristle field (Figures 1 and 4-5) having a plurality of tufts (elements 32/50/74), and wherein the bristle field also contains tufts of bristles having a non-stepped profile (element 86).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Kwon with the teachings of Liu to provide wherein the bristle field also contains tufts of bristles having a non-stepped profile. The resulting combination would have the tufts of bristles having a non-stepped profile as taught by Lui now partially surround the tuft of bristles forming the at least two stepped end faces as taught by Kramer. Doing so provides a combination of tuft profiles would be obvious to one of ordinary skill to provide for a diverse cleaning action against the teeth/gums. Any number of the "non-stepped" tufts could be said to "partially surround" any one of the stepped tufts.
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kraemer (US Pub. No. 2010/0223745).
Regarding claim 27, Kwon discloses: a brush (Figures 1-12) comprising: 
a head region (Detail A) including a carrier plate (element 10) to which tufts of bristles (element h) are fastened in an anchor-fee manner (The applicant is claiming a product-by-process limitation (fastened in an anchor-free manner), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to form a bristle field (see figure 8); 
a handle region (Detail B); and 
a neck region (Detail C) connecting the handle region and the head region (see annotated figure below), 
wherein: 
rearward end portions of the bristles of the tufts of bristles are melted (The applicant is claiming a product-by-process limitation (melted), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim) to an underside (Detail D) of the carrier plate, and the free ends of the bristles of the tufts of bristles project from the bristle-carrying upper side (Detail E) of the carrier plate (see annotated figure below), 
the carrier plate is unreleasably connected to the head region (The applicant is claiming a product-by-process limitation (unreleasably connected), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Kwon is the same as or makes the product claimed obvious, meeting the limitation of the claim).

    PNG
    media_image1.png
    161
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    759
    media_image2.png
    Greyscale

However, Kwon appears to be silent wherein the free end portions of the bristles of each of a plurality of the tufts of bristles form at least two stepped end faces of tuft portions of the tuft of bristles, with two different heights as seen in the longitudinal direction of the brush, the at least two stepped end faces forming at least two different areas of use, and the bristles forming the at least two stepped end faces comprise different types of bristles, and at least one of the two stepped end faces has a non-flat profile, and the orientation of the non-flat profile varies from one tuft to the next along the longitudinal direction.
Kramer teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having bristles with free end portions, a carrier plate (element 13), wherein the free end portions of the bristles of each of a plurality of the tufts of bristles (elements 101/102/103/104) form at least two stepped end faces (Detail A/B) of tuft portions of the tuft of bristles, with two different heights (element LN1/LN2/LT) as seen in the longitudinal direction of the brush, the at least two stepped end faces forming at least two different areas of use (see annotated figure below), and the bristles forming the at least two stepped end faces comprise different types of bristles  (see paragraph 0071 and annotated figure below stating/showing that bristles can have different shapes/lengths, thus being different bristles), and at least one of the two stepped end faces has a non-flat profile (see paragraph 0071).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the free end portions of the bristles of each of a plurality of the tufts of bristles form at least two stepped end faces of tuft portions of the tuft of bristles, with two different heights as seen in the longitudinal direction of the brush, the at least two stepped end faces forming at least two different areas of use, and the bristles forming the at least two stepped end faces comprise different types of bristles. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 

    PNG
    media_image3.png
    624
    1178
    media_image3.png
    Greyscale

However, Kwon modified does not explicitly disclose the orientation of the non-flat profile varies from one tuft to the next along the longitudinal direction.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon to provide wherein the orientation of the non-flat profile varies from one tuft to the next, since rearranging parts of an invention involves only routine skill in the art. Doing so allows the tufts of bristles having a two stepped end face to have different orientations in order to provide a plurality of different cleaning areas which allows the toothbrush to clean different areas for a diverse cleaning action against the teeth/gums, thus enhancing cleaning operations. (See MPEP 2144.04 (IV)(C))
Regarding claim 28, Kwon modified does not explicitly disclose all the limitations of claim 27, but appears to be silent wherein the non-flat profile is a tapered profile.
Kramer further teaches it was known in the art to have a brush (figures 1 and 10) comprising a head region (element 10), handle region (element 11), a neck region (element 12) connecting the both regions, tufts of bristles (elements 101/102/103/104) having bristles with free end portions, a carrier plate (element 13), a at least one of the two stepped end faces has a non-flat profile and wherein the non-flat profile is a tapered profile (see paragraph 0071).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kramer to provide wherein the non-flat profile is a tapered profile. Doing so provides the brush with combinations of tapered and non-tapering bristles, especially with the intention of providing an improved toothbrush head incorporating tapered bristle filaments, e.g. providing tooth cleaning, particularly in the interproximal spaces, at the gingival margin, in subgingival access, and also having manufacturing advantages as disclosed by Kraemer (see paragraph 0006). 

Response to Arguments
On pages 10-12, the applicant arguments with respect to claims 1 and 24-27 (independent claims) have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/06/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723